Opinion issued May 21, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00892-CV
                            ———————————
                       ARVEYIEL FORTILLA, Appellant
                                         V.
                       HHA KELLY VILLAGE, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1111197


                          MEMORANDUM OPINION

      Appellant, Arveyiel Fortilla, has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary
dismissal of case). Accordingly, we dismiss the appeal for want of prosecution for

failure to timely file a brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Kelly, and Goodman.




                                         2